OPINION of the Court, by
Ch. J. Boyle.
— -This was a bill in chancery with injunction to restrain the sheriff from selling a slave taken under a fieri facias, the property of which slave the complainant alleges he had acquired by purchase from the defendant in the execution previous to its emanation.
*488On a demurrer the court below dismissed the bill, anc¡¡ the complainant has brought the cause to this court by writ of error.
We can perceive no reason for the interposition of a court of equity in this case, as the law affords to the complainant a complete and adequate remedy. He may have the right of property tried before the sale by a jury summoned for that purpose. If he does so, and the verdict be in his favor, the sheriff will be responsible if he proceeds to sell notwithstanding the verdict, or the complainant mav recover the value of the slave in an action of trover, or the slave himself in an action of de-tinue, frqm the purchaser, or any other in whosesoever hands he may be found. Or if there be no jury, or the jury summoned should find against the complainant, although in the latter case the sheriff would be excused* still the complainant would have the same remedy for the value of the slave or the slave himself, against any one who should become the purchaser. So that in any event he would have an adequate remedy at law.
We will not undertake to say that circumstances might not exist,(a) nor what those circumstances are which would entitle a party to the aid of a court of equity : for this is a naked case, divested of all circumstances upon which any peculiar claim to the favor of a court of equity can be founded.--Decree affirmed.

Vide M'Ginty vs. Haggin, vol. 2, 267